UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-00642 DWS International Fund, Inc. (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY10154 (Address of principal executive offices) (Zip code) Paul Schubert 345 Park Avenue New York, NY10154-0004 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 454-7190 Date of fiscal year end:10/31 Date of reporting period: 7/31/10 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio as of July 31, 2010(Unaudited) DWS Europe Equity Fund Shares Value ($) Common Stocks 96.5% Austria 0.9% Andritz AG(Cost $1,338,929) Denmark 3.9% A P Moller-Maersk AS "B" Carlsberg AS "B" (Cost $6,595,851) Finland 2.7% Fortum Oyj(Cost $6,141,966) France 15.5% Air Liquide SA AXA SA BNP Paribas Cap Gemini Carrefour SA France Telecom SA Sanofi-Aventis Societe Generale (Cost $31,902,827) Germany 14.2% Allianz SE (Registered) BASF SE Bayerische Motoren Werke (BMW) AG E.ON AG Linde AG SAP AG Siemens AG (Registered) (Cost $28,815,352) Italy 8.4% Eni SpA Fiat SpA Prysmian SpA Trevi Finanziaria SpA (a) UniCredit SpA (Cost $18,467,167) Netherlands 11.8% Koninklijke (Royal) KPN NV Koninklijke Ahold NV Koninklijke Philips Electronics NV QIAGEN NV* Royal Dutch Shell PLC "A" Unilever NV (CVA) (Cost $26,463,592) Norway 3.4% DnB NOR ASA Statoil ASA (Cost $8,110,807) Russia 0.8% Sberbank(Cost $661,320) Spain 1.5% Tecnicas Reunidas SA(Cost $3,412,733) Sweden 3.8% Nordea Bank AB Tele2 AB "B" (Cost $7,748,495) Switzerland 6.0% Nestle SA (Registered) Novartis AG (Registered) Swatch Group AG (Bearer) (Cost $11,487,816) United Kingdom 23.6% AMEC PLC BHP Billiton PLC British American Tobacco PLC GlaxoSmithKline PLC HSBC Holdings PLC Lloyds Banking Group PLC* Pearson PLC Rio Tinto PLC Vodafone Group PLC WPP PLC (Cost $49,081,258) Total Common Stocks (Cost $200,228,113) Securities Lending Collateral 0.7% Daily Assets Fund Institutional, 0.33% (b) (c) (Cost $1,555,950) Cash Equivalents 2.5% Central Cash Management Fund, 0.25% (b) (Cost $5,516,487) % of Net Assets Value ($) Total Investment Portfolio (Cost $207,300,550) † Other Assets and Liabilities, Net Net Assets For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. * Non-income producing security. † The cost for federal income tax purposes was $215,435,997.At July 31, 2010, net unrealized appreciation for all securities based on tax cost was $3,382,528.This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $16,892,357 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $13,509,829. (a) All or a portion of these securities were on loan. The value of all securities loaned at July 31, 2010 amounted to $1,448,144 which is 0.7% of net assets. (b) Affiliated fund managed by Deutsche Investment Management Americas Inc.The rate shown is the annualized seven-day yield at period end. (c) Represents collateral held in connection with securities lending.Income earned by the Fund is net of borrower rebates. CVA: Certificaten Van Aandelen At July 31, 2010 the DWS Europe Equity Fund had the following sector diversification: Sector Market Value ($) As a % of Common Stocks Financials 17.7 % Consumer Staples 15.1 % Energy 12.7 % Materials 12.5 % Industrials 10.0 % Consumer Discretionary 9.9 % Telecommunication Services 9.5 % Health Care 4.7 % Information Technology 4.4 % Utilities 3.5 % Total 100.0 % Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of July 31, 2010 in valuing the Fund's investments. Level 1 Level 2 Level 3 Total Assets Common Stocks Austria $
